Citation Nr: 0723017	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-27 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA), Regional Office and Insurance Center (RO & IC).  


REMAND

On VA Form 9 (Appeal to Board of Veterans' Appeals) filed in 
July 2004, the veteran requested a hearing at the RO before 
the Board.  As there is nothing in the record to indicate 
that the requested hearing has been scheduled, the Board 
finds that a remand is required to ensure compliance with the 
veteran's hearing request.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

The AMC or the RO should schedule the 
veteran for a Travel Board hearing in 
accordance with the docket number of his 
appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


